—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered March 16, 1999, which denied defendants’ motion for summary judgment dismissing the action for lack of a serious injury within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
The motion was properly denied, there being competent objective medical evidence sufficient to raise issues of fact as to whether plaintiff was unable to perform substantially all of her daily activities for at least 90 out of the 180 days following the accident, and whether she suffers from range of motion limitations that are either “permanent” or “significant” within the meaning of the statute (see, Bitici v New York City Tr. Auth., 245 AD2d 157). We have considered defendants’ other contentions and find them unpersuasive. Concur — Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.